     Case 2:17-cv-00343-KJM-DMC Document 43 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL ALEM,                                       No. 2:17-CV-0343-KJM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    M. CURRY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is a motion for an extension of time (ECF No. 42) to

19   file objections to the Court’s May 6, 2020 findings and recommendations. Good cause appearing

20   therefor, the request is granted. Plaintiff may file objections within 30 days of the date of this

21   order.

22                  IT IS SO ORDERED.

23   Dated: May 21, 2020
                                                             ____________________________________
24                                                           DENNIS M. COTA
25                                                           UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                         1
